Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190274054 to Salem in view of U.S. Publication No. 20170135131 to Hart et al.
Referring to claim 1, Salem discloses in Figures 1-15 a method for avoiding false alarms of CSI due to activation of CLPC function (not in reference; the claimed “a method for avoiding false alarms of CSI due to activation of CLPC function” is in the preamble of the claim and is not given any patentable weight), wherein the method is performed by a transmitting device (UE) and comprises:
Determining whether the CLPC function of the transmitting device (UE) is enabled.  A UE determines whether SL-CLPC is enabled.
Adding at least one CLPC tag (SL-CLPC message) to a SL-End message when the CLPC function is enabled.  To enable SL-CLPC, a multi-cast SL-CLPC message can be multicast by a UE following the SL-End message; the SL-CLPC message may be appended to SL-End message so that it directly follows the SL-End message (Section 0093).  The SL-End message 310 includes an SL-End message portion and an SL-CLPC message portion appended to the SL-End message portion; the SL-CLPC message portion may include a CLPC command for each of another UE (Section 0134).  So, once SL-CLPC is enabled, the SL-CLPC message is appended to the SL-End message.
Transmitting the SL-End message.  UE transmits the SL-End message with the appended SL-CLPC message to another UE.  Refer to Sections 0045-0215, specifically Sections 0093, 0134, and 0191.
Salem does not disclose …adding at least one CLPC tag to a PPDU when the CLPC function is enabled; and transmitting the PPDU.
Hart et al disclose in Sections 0017, 0020, 0042, and 0064 wherein CLPC can be performed on 802.11ac PPDUs and 802.11ax PPDUs.  By applying Hart et al to Salem: since CLPC can be performed on 802.11ac PPDUs and 802.11ax PPDUs as disclosed by Hart et al, a CLPC tag can be added to a PPDU if CLPC is performed, as disclosed by Salem.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include …adding at least one CLPC tag to a PPDU when the CLPC function is enabled; and transmitting the PPDU.  One would have been motivated to do so since CLPC can be performed on a PPDU.
Referring to claim 4, Salem do not disclose wherein the transmitting device supports IEEE 802.11n/ac/ax.
Hart et al disclose in Sections 0017, 0020, 0042, and 0064 wherein CLPC can be performed on 802.11ac PPDUs and 802.11ax PPDUs.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the transmitting device supports IEEE 802.1 1n (not in reference; claim is in “/” form so only needs one of the limitations)/ac/ax.  One would have been motivated to do so since IEEE 802.11ac and IEEE 802.11ax are IEEE 802.11 protocols used in wireless communications.
	Referring to claim 5, Salem discloses in Figures 1-15 wherein the method further comprises not adding the CLPC tag to the PPDU when the CLPC function is not enabled.  To enable SL-CLPC, a multi-cast SL-CLPC message can be multicast by a UE following the SL-End message; the SL-CLPC message may be appended to SL-End message so that it directly follows the SL-End message (Section 0093).  The SL-End message 310 includes an SL-End message portion and an SL-CLPC message portion appended to the SL-End message portion; the SL-CLPC message portion may include a CLPC command for each of another UE (Section 0134).  So, once SL-CLPC is enabled, the SL-CLPC message is appended to the SL-End message; if SL-CLPC is not enabled, the SL-CLPC message is not appended to the SL-End message.  Refer to Sections 0045-0215, specifically Sections 0093, 0134, and 0191.
	Referring to claim 11, Salem discloses in Figures 1-15 a device (UE) for avoiding false alarms of CSI due to the activation of a CLPC function comprises:
One or more processors (processor 902).
One or more computer storage media (memory 904) for storing one or more computer-readable instructions, wherein the processor is configured to drive the computer storage media to execute the following tasks (memory 904 stores computer-readable instructions to be executed by processor 902 to perform UE functions):
Determining whether the CLPC function of the device is enabled.
Adding at least one CLPC tag to a SL-End message when the CLPC function is enabled.
Transmitting the SL-End message.
Salem does not disclose …adding at least one CLPC tag to a PPDU when the CLPC function is enabled; and transmitting the PPDU.  Refer to the rejection of claim 1. 
	Referring to claim 14, refer to the rejection of claim 4. 
	Referring to claim 15, refer to the rejection of claim 5. 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190274054 to Salem in view of U.S. Publication No. 20170135131 to Hart et al, and in further view of U.S. Publication No. 20160021568 to Yu et al.
Salem does not disclose wherein the CLPC tag is added to at least one of the following fields in the PPDU: a LTF in a HT/VHT/HE preamble; a service field in a data field; and a PSDU in the data field.
Yu et al disclose in Section 0015 wherein a PPDU includes a LTF in a HE preamble (claimed “a LTF in a … HE preamble”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the CLPC tag is added to at least one of the following fields in the PPDU: a LTF in a HT (not in reference; claim is in “/” form so only needs one of the limitations)/VHT (not in reference; claim is in “/” form so only needs one of the limitations)/HE preamble; a service field in a data field (not in reference; claim is in “at least one of the following” form so only needs one of the limitations); and a PSDU in the data field (not in reference; claim is in “at least one of the following” form so only needs one of the limitations).  One would have been motivated to do so since a conventional PPDU includes a LTF in a HE preamble.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190274054 to Salem in view of U.S. Publication No. 20170135131 to Hart et al, and in further view of U.S. Publication No. 20190253184 to Xing. 
Salem does not disclose wherein the PPDU has one of the following formats: an HT/VHT/HE SU PPDU format; an HT/VHT/HE extended range SU PPDU format; an HT/VHT/HE TB PPDU format; and an HT/VHT/HE MU PPDU format.
Xing discloses in Section 0121 the use of a VHT SU PPDU format (claimed “an … VHT … SU PPDU format”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the PPDU has one of the following formats: an HT (not in reference; claim is in “/” form so only needs one of the limitations)/VHT/HE (not in reference; claim is in “/” form so only needs one of the limitations) SU PPDU format; an HT/VHT/HE extended range SU PPDU format (not in reference; claim is in “one of the following” form so only needs one of the limitations); an HT/VHT/HE TB PPDU format (not in reference; claim is in “one of the following” form so only needs one of the limitations); and an HT/VHT/HE MU PPDU format (not in reference; claim is in “one of the following” form so only needs one of the limitations).  One would have been motivated to do so since a HE SU PPDU format is a conventional PPDU format.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20020151322 to Agin et al disclose in Figures 1-4 wherein a system can activate and deactivate the CLPC function.  Refer to Sections 0050-0121.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
October 3, 2022